Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the features “said conductive line” in line 8 and “the conductive line” in line 9 which render the claimed indefinite. It is not clear whether “said conductive line” or “the conductive line” refers to the first conductive line (line 3 of claim 1) or the second conductive line (line 5 of claim 1). For examination purpose, it is interpreted as “said conductive line” as “said second conductive line” and “the conductive line” as “the second conductive line”.
Claims 2-3 recites the feature “said conductive line” in line 2 which renders the claimed indefinite. It is not clear whether “said conductive line” refers to the first conductive line or the second conductive line in the base claim 1. For examination purpose, it is interpreted as “said second conductive line”.
Claims 4 and 5-7 are rejected for being dependent on the indefinite claims 3 and 2.

Claims 9-14 are rejected for being dependent on the indefinite claim 1.
Claim 15 recites “said conductive line” in line 12 and “the conductive line” in lines 13-14 which render the claimed indefinite. It is not clear whether “said conductive line” or “the conductive line” refers to “a first conductive line” (in line 7 of claim 15) or “second conductive line” (in line 9 of claim 15). For examination purpose, it is interpreted as “said second conductive line” and “the second conductive line”.
Claims 16-17 are rejected for being dependent on the indefinite claim 15.
Claims 18-19 recite “said conductive line” in line 2 which renders the claimed indefinite. It is not clear whether “said conductive line” refers to “a first conductive line” in line 7 or “second conductive line” in line 9 of claim 15. For examination purpose, it is interpreted as claim “said second conductive line”.
Claim 20 is rejected for being dependent on the indefinite claim 19.
Claims 21-23 are rejected for being dependent on the indefinite claim 18.
Claim 25 recites “the conductive line” in line 3 which renders the claimed indefinite. It is not clear whether “the conductive line” refers to “a first conductive line” in line 7 of claim 15 or “second conductive line” in line 9 of claim 15. For examination purpose, it is interpreted as claim “the second conductive line”.
Claims 24 and 26-31 are rejected for being dependent on the indefinite claim 15.
	Clarifications are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (US 20180083344).
Regarding claims 1 and 15, Han discloses in Figures 4, 6, 12, pars. 0058, 0075 and 0099, a portable telecommunication device comprising:
a shell (12, Fig. 6); and 
an antenna (108, Fig. 6);
wherein the shell (12) has a periphery (16, Fig. 6) which integrally contains an elongated conductive strip of the antenna (“Peripheral conductive structures 16 may form an antenna resonating element arm such as arm 108”, see par. 0065, lines 1-2); the antenna further comprising:
an elongated conductive strip (108, Figs. 4, 6);
a first conductive line (98-1) having a first end that directly electrically connects to a first point (180) on the elongated conductive strip (108) and a second end (98-1) coupled to receive an antenna feed signal (+);
a second conductive line (192, 194) having a first end (194) that directly electrically connects to a second point (194) on the elongated conductive strip (108);
at least one capacitive element of adjustable capacitance (154, Fig. 6; Fig.12 showing circuit elements of component 154 in Fig. 6; par. 0099, lines 23-31 discloses adjustable component 154 second conductive line (192, 194) and a ground (192);
at least one inductive element (154, Figs. 6, 12, par. 0075, lines 2-9 and par. 0099, lines 23-31) coupled between said second end of the second conductive line (192, 194) and the ground (192) in parallel with the at least one capacitive element; and
a further inductive element (see par. 0058) having a first terminal directly electrically connected to ground and a second terminal directly electrically connected to a third point, different from the first and second points, on the elongated conductive strip (108).
Regarding claims 2-3, as applied to claim 1, Han discloses in Figures 6, 9, 12 and par. 0099, at least two inductive elements  (L5, L6, L7, Fig. 12) coupled between said second conductive line and the ground (192, Figs. 6, 12) in parallel with the at least one capacitive element (par. 0099);
a controllable switch (302, 304, 306; Fig. 12) coupled in series with each inductive element (L5, L6, L7, Fig. 12) between said second conductive line and the ground (192, see Fig. 6).
Regarding claim 4, as applied to claim 3, Han discloses in Figures 6 and 12, wherein two controllable switches (302, 304, Fig. 12) are respectively associated with two inductive elements (L6, L7, Fig. 12) and are controllable according to four states:
the two controllable switches (302, 304) are off;
a first one (302) of the controllable switches is on, the second one (304) of the controllable switches being off, the second one (304) of the controllable switch is on, the first one (302) of the controllable switches being off; and the two controllable switches (302, 304) are on.
Regarding claims 5-7, as applied to claim 2, Han discloses in Figures 3, 6 and 12 and par. 0088, a control circuit (28, see Fig. 3) configured to switch the inductive element according to an activation of a component (164, Fig. 6) of a device utilizing the antenna, said switching performed independent from the antenna;

a control circuit (28, Fig. 3) configured to switch the inductive element (see Fig. 12) according to a frequency band for operation of the antenna.
Regarding claim 8, as applied to claim 1, Han discloses in Figures 6 and 12, wherein a terminal of the at least one capacitive element (see par. 0099) and a terminal of the at least one inductive element (L5, L6, L7, see Fig. 12) are directly physically and electrically connected to the second conductive line.
Regarding claim 9, as applied to claim 1, Han discloses in Figures 6 and 12, wherein only a single direct physical and electrical connection (194, see Figs. 6 and 12) is provided to the elongated conductive strip itself (108) for both the at least one capacitive element and the at least one inductive element (see Fig. 12 and par. 0099).
Regarding claims 12 and 14, as applied to claim 1, Han discloses in par. 0057, the antenna (108) forming a shorted quarter-wave antenna; 
a control circuit (28, Fig. 3) configured to adjust a capacitance of the capacitive element according to a frequency band for operation of the antenna (see par. 0056).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20180083344).
Regarding claims 10-11, Han discloses every feature of claimed invention as expressly recited in claim 1, except for wherein an inductance value of the at least one inductive element is at least 5nH or 10nH. However, such difference is not patentable merit. Han discloses in par. 0053, adjust inductance values, capacitance values, or other parameters associated with tunable components 102, thereby tuning antenna structures to cover desired communications bands. It would have been obvious to one having ordinary skill in the art before the time the invention was made to adjust the inductance value of an inductive element being at least 5nH or 10nH to tune the antenna to cover desired communications bands. Therefore to employ having the inductance value as claimed invention would have been obvious to person skill in the art.
Regarding claim 13, Han discloses every feature of claimed invention as expressly recited in claim 1, except for the antenna of claim 1, antenna sized for bandwidths in a range from approximately 610MHz to approximately 960MHz. However, such difference is not patentable. Antenna’s size for desired bandwidth is common practice and well known in the art. One of such examples is the teaching of Han et al (US 2019/0393918), par. 0076, antenna (40-3, Fig. 4) sized for bandwidths in a range from approximately 610MHz to approximately 960MHz. Therefore, to employ having the antenna sized for bandwidth as claimed invention would have been obvious to person skill in the art.
Claims 16 -31 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20180083344) in view of Lee et al (US 2017/0170562).
Regarding claims 16 and 24, Han discloses in Figure 6 and par. 0064, lines 8-12, a connector (164, Fig. 6, par. 0064, lines 8-12) in an opening of the elongated conductive strip (108, Fig. 6) at the periphery (16, Fig. 6) of the shell (12, Fig. 6). 
Han is silent on the connector being a USB connector or a jack connector. However, such difference is not new. One of such examples is the teaching of Lee et al (US 2017/0170562), Figure 2, a USB connector (120) or jack connector (160) in an opening of the elongated conductive strip (130) at the 
Regarding claims 17-18, as applied to claim 16, Han discloses in Figure 12, wherein the antenna further comprises at least two inductive elements (L5, L6, L7) coupled between said second conductive line and the ground (192) in parallel with the at least one capacitive element (par. 0099, lines 23-31);
further comprising a controllable switch (302, 304, 306) coupled in series with each inductive element between said second conductive line and the ground (192).
Regarding claims 19-23, as applied to claim 18, Han discloses in Figures 3, 6, 12, 
a control circuit (28, Fig. 3) configured to switch the inductive element according to an activation of a component (164, Fig. 6) of a device utilizing the antenna, said switching performed independent from the antenna;
wherein the control circuit (28) is further configured to adjust a capacitance of the capacitive element according to the activation of the component of the device, said adjusting performed independent from the antenna;
a control circuit (28, Fig. 3) configured to switch the inductive element according to a frequency band for operation of the antenna;
wherein the switching of the controllable switches (302, 304, 306) for the inductive elements (L5, L6, L7) depends on whether the USB connector is being used (see par. 0056);
wherein two controllable switches (302, 304) are respectively associated with two inductive elements (L5, L7) and are controllable according to four states:
the two controllable switches (302, 304) are off;

the second one (304) of the controllable switch is on, the first one (302) of the controllable switches being off; and
the two controllable switches (302, 304) are on.
Regarding claims 25-26, as applied to claim 15, Han discloses in Figures 6, 12 and par. 0099, lines 23-31, wherein a terminal of the at least one capacitive element and a terminal of the at least one inductive element are directly physically and electrically connected to the second conductive line;
wherein only a single direct physical and electrical connection (194, Fig. 6) is provided to the elongated conductive strip itself (108) for both the at least one capacitive element (Fig.12 showing circuit elements of component 154 in Fig. 6; par. 0099, lines 23-31 discloses component 154 including any desired number of inductive, capacitive, switching elements in parallel) and the at least one inductive element (L5, L6, L7, see Fig. 12).
Regarding claims 27-28, Han discloses every feature of claimed invention as expressly recited in claim 15, except for wherein an inductance value of the at least one inductive element is at least 5nH or 10nH. However, such difference is not patentable merit. Han discloses in par. 0053, adjust inductance values, capacitance values, or other parameters associated with tunable components 102, thereby tuning antenna structures to cover desired communications bands. It would have been obvious to one having ordinary skill in the art before the time the invention was made to adjust the inductance value of an inductive element being at least 5nH or 10nH to tune the antenna to cover desired communications bands. Therefore to employ having the inductance value as claimed invention would have been obvious to person skill in the art.
Regarding claim 29, as applied to claim 15, Han discloses in par. 0057, the antenna (108) forming a shorted quarter-wave antenna.
Regarding claim 30, Han discloses every feature of claimed invention as expressly recited in claim 15, except for the antenna of claim 1, antenna sized for bandwidths in a range from approximately 610 MHz to approximately 960MHz. However, such difference is not patentable. Antenna’s size for desired bandwidth is common practice and well known in the art. One of such examples is the teaching of Han et al (US 2019/939918), par. 0076, antenna (40-3) sized for bandwidths in a range from approximately 610 MHz to approximately 960MHz. Therefore, to employ having the antenna sized for bandwidth as claimed invention would have been obvious to person skill in the art.
Regarding claim 31, as applied to claim 15, Han discloses in Figures 3, 6, 12 and par. 0056, 
a control circuit (28, Fig. 3) configured to adjust a capacitance of the capacitive element according to a frequency band for operation of the antenna.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845